              Case 2:14-cr-00177-JAD-GWF Document 134 Filed 07/28/20 Page 1 of 4



 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:14-cr-00177-JAD-GWF

 4                          Plaintiff

 5 v.                                                       Order Denying Motion for Sentence
                                                            Reduction Based on Amendment 801
 6 Gregory Akel,
                                                                        [ECF No. 122]
 7                          Defendant

 8              Federal prison inmate Gregory Akel is serving a 99-month sentence after pleading guilty

 9 to receipt of child pornography. Akel’s low-end guidelines sentence, which was based on the

10 2015 version of the United States Sentencing Commission’s Guidelines Manual by stipulation,

11 included a two-level enhancement under § 2G2.2(b)(3)(F) because the offense involved

12 distribution. But Amendment 801, which became effective on November 1, 2016, revised that

13 guideline provision to require knowing distribution. 1 Akel moves for a sentence reduction under

14 Amendment 801 because he did not admit in his plea agreement that his distribution was

15 knowing. 2 That amendment is not retroactive, however, and it affords Akel no relief. So I deny

16 his motion.

17                                               Background

18              In March 2015, Akel signed a plea agreement in which he pled guilty to one count of

19 receipt of child pornography. 3 In the agreement, the parties agreed to jointly recommend a two-

20 level enhancement under U.S.S.G. § 2G2.2(b)(3)(F) for distributing material 4 and a low-end

21
     1
         See U.S.S.G. Man., Supp. to Appx. C at 132 (Amendment 801).
22   2
         ECF No. 122.
23   3
         ECF No. 49.
     4
         Id. at 8.
             Case 2:14-cr-00177-JAD-GWF Document 134 Filed 07/28/20 Page 2 of 4



 1 guidelines-range sentence of 97–121 months. 5 Akel also waived all collateral challenges,

 2 including claims under 28 U.S.C. § 2255. 6 At Akel’s March 2015 sentencing hearing, the

 3 government failed to recommend a low-end sentence, 7 and the sentencing judge sentenced Akel

 4 to a mid-range sentence of 112 months. 8

 5            Akel appealed, contending that the government breached the plea agreement by failing to

 6 recommend a low-end sentence, and he requested the appellate court to vacate his sentence and

 7 remand it to a different judge for resentencing. The government did not oppose Akel’s appeal.

 8 The Ninth Circuit reversed, remanded, and ordered that the case be reassigned for resentencing.

 9 At Akel’s May 2017 resentencing hearing, the parties agreed that the 2015 Sentencing

10 Guidelines should be applied. Using that version of the Guidelines, I sentenced Akel to 99

11 months’ imprisonment. 9

12            Akel appealed, and the Ninth Circuit dismissed his appeal due to his valid appeal

13 waiver. 10 In March 2019, Akel filed an Amended § 2255 petition, arguing that Amendment 801

14 to the 2016 Sentencing Guidelines “expressly requires that distribution be knowing for the two-

15 level enhancement [in U.S.S.G. § 2G2.2(b)(3)(F)] to apply.” 11 He contends that he did not admit

16

17
     5
     Id. at 11. The parties agreed to jointly recommend a sentence at the low end of the guidelines
18 range as calculated by the court, and the sentencing judge adopted the range suggested by the
   parties.
19 6 Id. at 15-16.
     7
20    The sentencing transcripts reflect that Akel’s counsel argued for a low-end sentence of 97
     months, and the government did not affirmatively recommend a sentence.
21   8
         ECF No. 65.
     9
22       ECF No. 106.
     10
          ECF No. 117.
23   11
       ECF No. 122 at 4. The Amended Petition is identical to a §2255 petition Akel filed in October
     2018. Because Akel filed an identical copy of his §2255 petition, I denied the original as moot.

                                                      2
             Case 2:14-cr-00177-JAD-GWF Document 134 Filed 07/28/20 Page 3 of 4



 1 to knowing distribution in his plea agreement, so his sentence should be modified in light of

 2 Amendment 801. The government moved to dismiss his petition,12 and I held that Akel’s claim

 3 was not cognizable under § 2255 because his contention that he should be resentenced in light of

 4 Amendment 801 raises neither constitutional nor jurisdictional error. 13 So I instead construed

 5 Akel’s § 2255 petition as a motion for resentencing under 18 U.S.C. § 3582(c)(2) and ordered

 6 the government to respond. 14

 7                                                Discussion

 8             18 U.S.C. §3582(c)(2) allows a district court to reduce a defendant’s term of

 9 imprisonment if he was “sentenced to a term of imprisonment based on a sentencing range that

10 has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o), . .

11 after considering the factors set forth in section 3553(a) to the extent that they are applicable, if

12 such a reduction is consistent with applicable policy statements issued by the Sentencing

13 Commission.” “The ‘applicable policy statement’ relevant here is § 1B1.10 of the Sentencing

14 Guidelines,” 15 which gives the court the discretion to reduce a term of imprisonment “[i]n a case

15 in which a defendant is serving a term of imprisonment, and the guideline range applicable to

16 that defendant has subsequently been lowered as a result of an amendment to the Guidelines

17 Manual listed in” § 1B1.10(d). 16 The Sentencing Guidelines emphasize that “[a] reduction in the

18 defendant’s term of imprisonment is not consistent with this policy statement and therefore is not

19 authorized under 18 U.S.C. § 3582(c)(2) if—(A) none of the amendments listed in subsection (d)

20
     12
21        ECF No. 125.
     13
          ECF No. 127 at 4.
22   14
          The government responded, ECF. No. 128, and Akel replied, ECF No. 131.
23   15
          United States v. Ornelas, 825 F.3d 548, 550 (9th Cir. 2016).
     16
          U.S.S.G. § 1B1.10(a)(1).

                                                       3
             Case 2:14-cr-00177-JAD-GWF Document 134 Filed 07/28/20 Page 4 of 4



 1 is applicable to the defendant. . . .” 17 Amendment 801 is not listed among those amendments

 2 covered by §1B1.10. Because the Sentencing Commission did not list Amendment 801 as one

 3 permitting a sentence reduction under § 3582(c)(2), this court lacks the authority to reduce

 4 Akel’s sentence based on it. 18

 5                                                Conclusion

 6             IT IS THEREFORE ORDERED that Gregory Akel’s Motion for Reduction of Sentence

 7 [ECF No. 122] is DENIED.

 8             Dated: July 28, 2020

 9                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
10

11

12

13

14

15

16

17

18

19

20

21

22

23   17
          U.S.S.G. § 1B1.10(a)(2).
     18
          United States v. Cueto, 9 F. 3d 1438, 1440–41 (9th Cir. 1993).

                                                       4
